DETAILED ACTION
This office action is in response to the amendment received on September 13, 2021. Claims 37 and 38 have been newly added therefore claims 15-17, 20 and 22-38 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 20, 22, 23, 25 and 30 are objected to because of the following informalities:  
Claim 20 depends from cancelled claim 19.  Appropriate correction is required.
Claim 22 depends from cancelled claim 21.  Appropriate correction is required.
Claim 23 depends from cancelled claim 21.  Appropriate correction is required.
Claim 25 depends from cancelled claim 21.  Appropriate correction is required.
Claim 30 depends from cancelled claim 19.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Farag (2008/0127711) in view of Kuwabara (2011/0259703) and optionally further in view of Gajjar (5081385). 

In reference to claim 37, Farag discloses a rotary power tool (Figure 15) comprising: a motor (92), an output shaft (99) that receives torque from the motor; a clutch (i.e. electromagnetic clutch but could be formed as, “any kind that can engage and disengage”, see Paragraph 96) positioned between the motor and the output shaft for selectively engaging the output shaft to the motor (Figures 15 and 16) and a transducer (129) for detecting an amount of torque transferred through the clutch to the output shaft (see Paragraph 96), wherein the clutch is capable of being actuated from a first mode in which the output shaft is engaged to the motor (i.e. an “engage” position, see Paragraph 96), to a second mode in which the output shaft is disengaged from the motor (i.e. a “disengage” position, see Paragraph 96), in response to feedback from the transducer of the detected amount of torque transferred through the clutch (see Paragraph 96), but lacks, wherein the motor includes a drive shaft defined by a first shaft portion and a separate, second shaft portion meshed with a transmission of the power tool, wherein  motor (“not shown”, see Paragraph 25) that includes a drive shaft (formed from elements 1 and 2) defined by a first shaft portion (at 2) and a separate, second shaft portion (at 1) meshed with a transmission (i.e. at 1a), wherein a clutch (formed from elements 4 and 5) is interposed between the first and second shaft portions to selectively couple the first and second shaft portions for co-rotation (Paragraph 26), wherein the clutch includes a rotor (5) composed of ferromagnetic material (because rotor [5] “constitute[s] a part of a magnetic circuit”, see Paragraphs 26 and 31 or is “made of a magnetic material”, see claim 6) coupled or co-rotation with one of the first shaft portion or second shaft portion (Figure 1 and Paragraph 26), and an armature (4) coupled for co-rotation with the other of the first shaft portion or the second shaft portion (Figure 1 and Paragraph 25), and wherein the rotor is coupled for co-rotation with the armature (Paragraph 26) when the clutch is actuated from a second mode (i.e. a “made of a magnetic material” (see claim 6). Thus, “friction” pad (5b) obviously has a larger coefficient of friction than the rotor because the rotor does not disclose any friction associated therewith while pad (5b) specifically discloses friction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the clutch, of Farag, with the known technique of providing the electromagnetic clutch having the first and second drive shaft portions, the rotor, the armature and the friction pad, as taught by Kuwabara, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having an electromagnetic clutch that more effectively transmits torque from a drive shaft to a driven shaft and also includes a measure for early stopping of the driven shaft thereby preventing any damage from occurring during normal operation. Assuming arguendo, that the friction pad is not composed of a material having a larger coefficient of friction than the material composing the rotor than Gajjar is further applied for such a teaching. Gajjar teaches that it is old and well known in the art at the time the invention was made to provide a pad (40) with friction enhancing material (see claim 1). This further teaches that the “friction pad”, as taught by Kuwabara, would obviously have a enhancing material which would obviously have a larger coefficient of friction than the rotor otherwise the material would not be “friction enhancing” and thus the “friction pad” would not work as intended (i.e. frictionally engaging with the armature). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of the friction pad, of Farag, with the known technique of providing a friction pad having friction enhancing material, as taught by Gajjar, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows an output shaft to more effectively slip thereby preventing the transmission of excessive torque to the load upon startup of the motor thus reducing cost and increasing the useful life of the device. 
Allowable Subject Matter
Claims 15-17, 20, 22-36 and 38 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a rotary power tool. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that; the clutch includes a first coupling disposed on the first shaft portion, a second coupling disposed on the second shaft portion and a sleeve circumferentially disposed around and moveable relative to each of the first and second couplings (as in claim 15), together in combination with the rest of the limitations of the independent claims.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed September 13, 2021, with respect to claim 15 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn.
Applicant's arguments with respect claim 37 and the Kuwabara reference have been considered but are not persuasive. Applicant contends that, “Similarly, Kuwabara teaches a brake means 9 that is in constant engagement with an end face 5d of the rotor 5 and meant to brake residual rotation of the rotor 5. The end face 5d does not face the armature 4 of Kuwabara. Thus, Kuwabara does not teach the claimed invention, which requires that the friction pad is coupled for co-rotation with an armature-facing side of the rotor and engageable with the armature in the first mode of clutch operation (i.e., when the output shaft is engaged to the motor).” However, the examiner respectfully disagrees with this statement. The brake pad (9), of Kuwabara, has not been interpreted as being the friction pad that is coupled for co-rotation with an armature-facing side of the rotor and engageable with the armature in the first mode of clutch operation. Rather, it is friction pad (at 5b) that is coupled for co-rotation with an armature-facing side (i.e. a lower side of 5, as seen in Figure 1) of rotor (5) and is engageable with armature (4) in the first mode (i.e. an engaged mode) of clutch operation (Paragraphs 26 and 31) thereby meeting the limitations of the claims. Since, all of the limitations of the claims have been met the examiner believes that the rejection is proper.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, applicant added new claim 37, which included a combination of limitations not previously provided (i.e. the controller in claim 32, was not included). Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723